Citation Nr: 0500115	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a scar due to a history of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a 10 percent rating 
for residuals of a pilonidal cyst and denied service 
connection for post-traumatic stress disorder (PTSD).

In the May 2003 VA Form 9, the veteran stated that he was 
only appealing the issue regarding the evaluation of his 
service-connected scar.  An appeal has not been perfected, or 
certified with regard to the PTSD issue.  38 C.F.R. § 20.202 
(2003).  

In December 2004, the Board granted the veteran's motion to 
advance this case on its docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has submitted medical records to the Board that 
indicate that he had an unsuccessful skin graft to the 
service-connected scar band in the superior gluteal fold in 
October 2003.  Surgical records of that procedure are not 
associated with the claims file.  VA is obligated to seek 
these records.  38 U.S.C.A. § 5103A(b),(c).

In view of the evidence of a change in the disability, a 
current examination is warranted.

Accordingly, this case is remanded to the AMC or RO for the 
following action:

1.  The AMC or RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected residuals of a pilonidal cyst-
the records of which have not already 
been obtained.  After securing any 
necessary authorizations, the AMC or RO 
should request copies of all indicated 
records, including the surgical records 
from October 2003, and associate them 
with the claims folder.  If the AMC or RO 
cannot obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.   

2.  The veteran should be afforded an 
examination to assess all manifestations 
of the service connected pilonidal cyst 
and its residuals.  The examiner should 
note whether there is persistent bleeding 
with secondary anemia, or fissures, the 
size of any associated scarring, and 
whether such scarring is deep.

3.  The AMC or RO should then 
readjudicate the claims, and if the 
issues remain denied, issue a 
supplemental statement of the case.  If 
otherwise in order, the claims folder 
should then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

